PER CURIAM.
Motion granted, and questions certified as follows: First. Should the •demurrer of Albert L. Cameron, defendant, individually and as trustee, be sustained upon the grounds that the plaintiffs have not legal capacity to sue, in that the title to the said cause of action is in the defendant William E. Lownsberry, as receiver, and that the plaintiffs have no title to the same? Second. Should the said demurrer be sustained upon the ground that there is a defect of parties plaintiff, in that the plaintiffs are not the proper parties to bring this action; that, if any cause of action exists as alleged in the complaint, it belongs to the defendant, William E. Lownsberry, as receiver; that he should be the party plaintiff, and not be a party defendant, to the said action? Third. Should the said demurrer be sustained upon the ground that the complaint does not state facts sufficient to constitute a cause of action?